DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/28/2022 has been entered.

Response to Arguments
The Applicant argues (see pages 6-7) that the prior art, individually or in combination does not suggest the features recited in claims 1, 10 and 18, namely, “responsive to a failure of a next-hop, change the setting of the shared protection group object for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop, where the shared protection group object is a single bit in hardware that is part of a forwarding chain.”
In response to the Applicant’s argument, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Mula et al. (U.S. Patent No 9853900) in view of D'Souza et al. (U.S. PGPub 2019/0028577) further in view of Lin et al. (U.S. PGPub 2014/0293786) is made in view of the amendment made to the claims. The combination of Mula, D’Souza and the new reference, Lin, is now relied upon to teach all the features of claims 1, 10 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mula et al. (U.S. Patent No 9853900) in view of D'Souza et al. (U.S. PGPub 2019/0028577) further in view of Lin et al. (U.S. PGPub 2014/0293786).

Regarding claims 1, 10 and 18, Mula teaches A switching circuit comprising: circuitry configured to manage a plurality of Equal Cost Multiple Paths (ECMPs) through a plurality of shared protection group objects, (Mula, see figs. 2-4; see col. 6, lines 8-44 where each rule entry typically contains a pointer to the particular action that decision logic 14 is to apply to packets 16 in case of a match. Pipeline 22 typically comprises dedicated or programmable hardware logic...; see col. 6, lines 48-67 where Packets received in source switch 36 are to be forwarded via an ECMP group 38. The fabric 34 includes LAG 54. in the example of FIG. 2, ECMP group 38 is used for packets that could be routed to destination switch 56 over one of paths 42, 44, 46...; see col. 6, lines 12-35 where a member vector is prepared...there is a finite predefined set of permutation of the member vector. Thus, if the member vector is of size 128 (where there can be 2, 3, 4, 10, etc. valid members in an ECMP group), There are three valid members in the case of ECMP group 40...a permutation is selected using a hash function applied to the packet-header, and a permutation of the relevant group vector is performed)
wherein each of the plurality of shared protection group objects is connected to two paths in the ECMPs, and (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector size of 128, the largest ECMP group supported by that switch would be 128. For simplicity a much smaller number is illustrated in FIG. 4. The member vector 64 comprises four elements 66, which are valid members that references four ECMP routes through the fabric to the next hop, denoted as routes A, B, C, D. Packet traffic could be distributed via routes A, B, C, D.; see col. 9, lines 9-13 where ...interpreted as an integer that identifies the ECMP ( or LAG)-member to which the packet will be forwarded.)
wherein a number of shared protection group objects equals a number of next-hops, (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector size of 128, the largest ECMP group supported by that switch would be 128. For simplicity a much smaller number is illustrated in FIG. 4. The member vector 64 comprises four elements 66, which are valid members that references four ECMP routes through the fabric to the next hop, denoted as routes A, B, C, D. Packet traffic could be distributed via routes A, B, C, D.)
cause distribution of packets based on a setting of the shared protection group object for each next-hop, and (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector size of 128, the largest ECMP group supported by that switch would be 128. For simplicity a much smaller number is illustrated in FIG. 4. The member vector 64 comprises four elements 66, which are valid members that references four ECMP routes through the fabric to the next hop, denoted as routes A, B, C, D. Packet traffic could be distributed via routes A, B, C, D.; see col. 9, lines 9-13 where ...interpreted as an integer that identifies the ECMP ( or LAG)-member to which the packet will be forwarded.)
However, Mula does not explicitly teach responsive to a failure of a next-hop, change the setting of the shared protection group object for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop,
D’Souza teaches responsive to a failure of a next-hop, change the setting of the shared protection group object for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop, (D'Souza, see fig. 1A-3B; see paragraph 0038 where provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs…routing module in the context:Application will add these routes when the ND is active (e.g., ND 101A). Thus, the routing module of each ND tracks the redundancy state (e.g., a VRRP state of the ND). On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0041 where has failed and cannot forward traffic towards the POI 103A...the gateway application 111A tracks the network interface to which to forward the traffic (i.e., the next-hop)...; see paragraphs 0045-0046)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula and D'Souza to provide the technique of responsive to a failure of a next-hop, change the setting of the shared protection group object for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop of D'Souza in the system of Mula in order to provide optimal network connectivity and high availability (D'Souza, see paragraphs 0003 and 0005).
However, Mula-D'Souza does not explicitly teach where the shared protection group object is a single bit in hardware that is part of a forwarding chain.
Lin teaches where the shared protection group object is a single bit in hardware that is part of a forwarding chain. (Lin, see figs. 10-11; see paragraph 0061 where  identifies the ECMP group to use if a protection status is set; and protection group pointer 1018, which points to a protection group table from which to obtain status information. The status information may be, e.g., a bit that indicates whether the next hop is down.; see paragraph 0064 where  resolve ECMP Group 100 to next hop 1, next hop 2 or next hop 3. Since the result of the first stage 1004 is a next hop, the network device need not execute the second stage 1006. When next hop 1 goes down, the network device software may set the status information in the protection group table 1102 accordingly (e.g., by setting a status bit to 1), for protection group 10 defined within the protection group table 1102...; see paragraph 0053 where  A type entry (e.g., a bit field) in the ECMP member table 608 may specify which type of result (e.g., a next hop or a group) is found in any entry in the table.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza and Lin to provide the technique of the shared protection group object is a single bit in hardware that is part of a forwarding chain of Lin in the system of Mula-D'Souza in order to enhance performance of data networks (Lin, see paragraph 0003).

Regarding claims 2, 11 and 19, Mula-D'Souza-Lin teaches wherein a number of the plurality of ECMPs is double a number of actual paths, and (D'Souza, see fig. 1A-3B; see paragraph 0030 where forward the packets towards the applications server either by passing through the active network device or the standby network device of the redundant group…; see paragraph 0038 where order to provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs between the active network device and the POI 103A, each context:Application of a ND (in particular context application 111A of ND 101A) is provisioned with routes towards virtual network interfaces of each one of the devices...On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0040 where in the context:Internet 121A and 121B on each one of the active and standby NDs...; the standby in addition to the active path is double the number of actual path; see paragraph 0093 where Equal Cost Multi Path ( ECMP) (also known as Equal Cost Multi Pathing, multipath forwarding and IP multipath) may be used)
where the shared protection group object for each next-hop is used for designating one path as active and one path as standby such that the distributing is to the number of actual paths. (D'Souza, see fig. 1A-3B; see paragraph 0030 where forward the packets towards the applications server either by passing through the active network device or the standby network device of the redundant group…; see paragraph 0038 where order to provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs between the active network device and the POI 103A, each context:Application of a ND (in particular context application 111A of ND 101A) is provisioned with routes towards virtual network interfaces of each one of the devices...On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0040 where in the context:Internet 121A and 121B on each one of the active and standby NDs...; the standby in addition to the active path is double the number of actual path; see paragraph 0093 where Equal Cost Multi Path ( ECMP) (also known as Equal Cost Multi Pathing, multipath forwarding and IP multipath) may be used)
The motivation regarding to the obviousness to claims 1, 10 and 18, with respect to the combination of Mula and D'Souza, is also applied to claims 2, 11 and 19.
	
Regarding claims 3, 12 and 20, Mula-D'Souza-Lin teaches wherein convergence for the failed next-hop is based on a pre-selected backup next-hop based on the shared protection group object for the failed next-hop (D'Souza, see fig. 1A-3B; see paragraph 0038 where provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs…routing module in the context:Application will add these routes when the ND is active (e.g., ND 101A). Thus, the routing module of each ND tracks the redundancy state (e.g., a VRRP state of the ND). On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0041 where has failed and cannot forward traffic towards the POI 103A...the gateway application 111A tracks the network interface to which to forward the traffic (i.e., the next-hop)...). The motivation regarding to the obviousness to claims 1, 10 and 18, with respect to the combination of Mula and D'Souza, is also applied to claims 3, 12 and 20.

Regarding claim 9, Mula-D'Souza-Lin teaches wherein, for a specific shared protection group object, a plurality of different services utilize the specific shared protection group object for associated next-hops. (Mula, see figs. 2-4; see col. 6, lines 8-44 where each rule entry typically contains a pointer to the particular action that decision logic 14 is to apply to packets 16 in case of a match. Pipeline 22 typically comprises dedicated or programmable hardware logic...; see col. 6, lines 48-67 where Packets received in source switch 36 are to be forwarded via an ECMP group 38. The fabric 34 includes LAG 54. in the example of FIG. 2, ECMP group 38 is used for packets that could be routed to destination switch 56 over one of paths 42, 44, 46...; see col. 6, lines 12-35 where a member vector is prepared...there is a finite predefined set of permutation of the member vector. Thus, if the member vector is of size 128 (where there can be 2, 3, 4, 10, etc. valid members in an ECMP group), There are three valid members in the case of ECMP group 40...a permutation is selected using a hash function applied to the packet-header, and a permutation of the relevant group vector is performed)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza-Lin in view of Gohite (U.S. PGPub 2014/0211641).

Regarding claims 4 and 13, Mula-D'Souza-Lin teaches all the features of claims 1 and 10. However, Mula-D'Souza-Lin does not explicitly teach wherein the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device.
Gohite teaches wherein the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device. (Gohite, see fig. 2; see paragraph 0016 where deploying L2VPN services typically require dual-homing solutions that offer PE node redundancy with synchronous optical network (SONET) like convergence characteristics…; see paragraph 0017 where having the desired aforesaid active/standby (1:1) and active/active (1+1) PE redundancy...; see paragraph 0019 where Provided are communication links 150 and 151, from the dual-homed routing device 102, to the routing devices 104 and 106 (e.g., provider edge or "PE" devices)...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin and Gohite to provide the technique of the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device of Gohite in the system of Mula-D'Souza-Lin in order to provide resiliency that offers device with the desired protection time (Gohite, see paragraph 0032).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza-Lin in view of Pratap et al. (U.S. PGPub 2008/0219277) further in view of Assarpour (U.S PGPub 2010/0290458).

Regarding claims 5 and 14, Mula-D'Souza-Lin teaches all the features of claims 1 and 10. However, Mula-D'Souza-Lin does not explicitly teach wherein the packets are distributed in via Virtual Private Wire Service (VPWS) local switching
Pratap teaches wherein the packets are distributed in via Virtual Private Wire Service (VPWS) local switching (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin and Pratap to provide the technique of the packets are distributed in via Virtual Private Wire Service (VPWS) local switching  of Pratap in the system of Mula-D'Souza-Lin in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).
However, Mula-D'Souza-Lin-Pratap does not explicitly teach where one of the ECMPs is reachable via a local port.
Assarpour teaches where one of the ECMPs is reachable via a local port. (Assarpour, see figs. 13 and 14; see abstract where An ECMP route is selected for forwarding the packet to a destination port. A lookup is performed in a port state table maintained by the FDU to determine an available local port for said ECMP route that is in an UP state for the destination...; see paragraph 0067 where determine an available local port for said ECMP route that is in an UP state for the destination)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin-Pratap and Assarpour to provide the technique of where one of the ECMPs is reachable via a local port of Assarpour in the system of Mula-D'Souza-Lin-Pratap in order to avoid dropping packets and improve the delay in performance (Assarpour, see paragraph 0006).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza-Lin in view of Pratap et al. (U.S. PGPub 2008/0219277).

Regarding claims 6 and 15, Mula-D'Souza-Lin teaches all the features of claims 1 and 10. However, Mula-D'Souza-Lin does not explicitly teach wherein the packets are distributed in a Virtual Private Wire Service (VPWS).
Pratap teaches wherein the packets are distributed in a Virtual Private Wire Service (VPWS). (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin and Pratap to provide the technique of the packets are distributed in a Virtual Private Wire Service (VPWS) of Pratap in the system of Mula-D'Souza-Lin in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).

Regarding claims 7 and 16, Mula-D'Souza-Lin teaches all the features of claims 1 and 10. However, Mula-D'Souza-Lin does not explicitly teach wherein the packets are distributed in a Virtual Private Local area network Service (VPLS). 
Pratap teaches wherein the packets are distributed in a Virtual Private Local area network Service (VPLS). (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin and Pratap to provide the technique of the packets are distributed in a Virtual Private Local area network Service (VPLS) of Pratap in the system of Mula-D'Souza-Lin in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).

Regarding claims 8 and 17, Mula-D'Souza-Lin teaches all the features of claims 1 and 10. However, Mula-D'Souza-Lin does not explicitly teach wherein the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3.
Pratap teaches wherein the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3. (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Lin and Pratap to provide the technique of the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3 of Pratap in the system of Mula-D'Souza-Lin in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2013/0051250, which describes dynamic multi-path forwarding for shared-media communication networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443